DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 16, 2020, has been received.  Regarding applicant’s arguments directed to claims 1 and 13, asserting that the cited art does not provide calibration based on a combined compensation of a first component of image data of a first pass channel including first set of one or more pel forming elements and a second component of the image data to print at a second pass channel including a second set of one or more pel forming elements.  Applicant is directed to paragraphs [0011-0012] of the Wang reference which describes the use of averaging between data acquired from a first and second component of the image by test patches and providing a second true tone response curve (calibration) based on the combined compensation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-16, 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. 2007/0177231 (“Wang”).
Claim 1
Wang discloses a printing system comprising: a print controller to perform a calibration of a first pass channel and a second pass channel based on a combined compensation of a first 

Claim 2
Wang discloses the printing system of claim 1, further comprising a measurement module to obtain the measurement data for each pel forming element in the first and second set of pel forming elements (paragraph [0028], color sensor).  

Claim 3
Wang discloses the printing system of claim 1, wherein the print controller comprises a halftone calibration module to generate a first calibrated halftone for the first Atty Docket No. R.P055CApplication29Client Docket No. BLD920160018US2pass channel and a second calibrated halftone for the second pass channel based on the measurement data (paragraph [0010], second true tone response curve for second estimated tone response curve).  

Claim 4
Wang discloses the printing system of claim 3, wherein generating the first and second calibrated halftones comprises receiving first and second un-calibrated halftones, transforming threshold values in the first and second un-calibrated halftones via an inverse transfer function to generate first and second calibrated halftone threshold values; and generating the first and second calibrated halftones based on the calibrated halftone threshold values (paragrpahs [0033-0035]).  

Claim 8
Wang discloses the printing system of claim 1, wherein the image data is replicated for the first pass channel and the second pass channel (paragraph [0005]).  

Claim 10
Wang discloses the printing system of claim 1, wherein the print controller further performs color compensation by combining two or more colors (paragraph [0041]).  

Claim 11
Wang discloses the printing system of claim 1 further comprising: a printer to print the image data to the print medium; including: the first pass channel to print the first component of the image data; and the second pass channel to print the second component of the image data (paragraph [0041], printer).  

Claim 12
Wang discloses the printing system of claim 1, wherein the first of the plurality of regions is a single pel width (paragraph [0007], P00’).

Claim 13
Wang discloses a method comprising: performing a calibration of a first pass channel and the second pass channel based on a combined compensation of a first component of the image data to print at a first pass channel including a first set of one or more pixel (pel) forming elements and a second component of the image data to print at a second pass channel including a second set of one or more pel forming elements (paragraph [0011], first and second true tone response curves for color channels), wherein the first component of the image data and the second component of the image data occupy a first of a plurality of regions on the print medium, and each of the plurality of regions forms a column on a print medium (paragraph [0031], Figs. 2A-2C), and wherein the combined compensation is based on measurement data corresponding to a the first of the plurality of regions printed by the first pass channel and the second pass channel (paragraph [0011], color drift in first and second channels used for compensating).  

Claim 14
Wang discloses the method of claim 13, further comprising obtaining the measurement data for each pel forming element in the first and second set of pel forming elements  (paragraph [0028], color sensor).    

Claim 15
Wang discloses the method of claim 13, further comprising: generating a first calibrated halftone for the first pass channel; and generating a second calibrated halftone for the second 

Claim 16
Wang discloses the method of claim 15, wherein generating the first and second calibrated halftones comprises: receiving first and second un-calibrated halftones; transforming threshold values in the first and second un-calibrated halftones via an inverse transfer function to generate first and second calibrated halftone threshold values; and generating the first and second calibrated halftones based on the calibrated halftone threshold values (paragraphs [0033-0035]).  

Claim 19
Wang discloses the method of claim 15, wherein the first pass channel prints the first component of the image data using the first calibrated halftone and the second Atty Docket No. R.P055CApplication 33 Client Docket No. BLD920160018US2pass channel prints the second component of the image data using the second calibrated halftone (paragraphs [0039-0040], printing with correction factors).   

Claim 20
Wang discloses the method of claim 13, wherein the image data is replicated for the first pass channel and the second pass channel (paragraph [0005]).  

Claim 22
Wang discloses the method of claim 13, further comprising performing color compensation by combining two or more colors (paragraph [0041]).    

Claim 23
Wang discloses the method of claim 13, wherein the first of the plurality of regions is a single pel width (paragraph [0007], P00’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0177231 (“Wang”) in view of U.S. Patent Pub. 2011/0148968 (“Chandu”).
Claim 5
Wang discloses the printing system of claim 4.
Wang does not appear to explicitly disclose wherein the halftone calibration module computes the inverse transfer function to achieve a target response based on the measurement data.  
Chandu discloses using an inverse function to calibrate a halftone function (0044, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the halftone calibration module computes the inverse transfer function to achieve a target response based on the measurement Chandu, into the system of Wang, for the purpose of providing halftone calibration of a three dimensional surface (Chandu, paragraph [0038]).

Claim 6
Wang in view of Chandu discloses the printing system of claim 5, wherein the print controller further comprises a halftoning module to perform halftoning on the image data at the first pass channel using the first calibrated halftone and at the second pass channel using the second calibrated halftone (Wang, paragraph [0035]).  

Claim 7
Wang in view of Chandu discloses the printing system of claim 6, wherein the first pass channel prints the first component of the image data using the first calibrated halftone and theAtty Docket No. R.P055CApplication 30Client Docket No. BLD920160018US2second pass channel prints the second component of the image data using the second calibrated halftone (Wang, paragraphs [0039-0040], printing with correction factors).  

Claim 9
Wang in view of Chandu discloses the printing system of claim 6, wherein obtaining the measurement data comprises receiving test input image data, perform halftoning on the test input image data at the first pass channel using the first un-calibrated halftone and at the second pass channel using the second un-calibrated halftone and printing the test input image data at the first pass channel and the second pass channel (Wang, paragraph [0012, 0028], test patches).  

Claim 17
Wang discloses the method of claim 16.
Wang does not appear to explicitly disclose further comprising computing the inverse transfer function to achieve a target response based on the measurement data.  
Chandu discloses using an inverse function to calibrate a halftone function (0044, 0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated computing the inverse transfer function to achieve a target response based on the measurement data, as disclosed by Chandu, into the system of Wang, for the purpose of providing halftone calibration of a three dimensional surface (Chandu, paragraph [0038]).

Claim 18
Wang in view of Chandu discloses the method of claim 17, further comprising: performing halftoning on the image data at the first pass channel using the first calibrated halftone; and performing halftoning at the second pass channel using the second calibrated halftone (Wang, paragraph [0035]).  

Claim 21
Wang in view of Chandu discloses the method of claim 18, wherein obtaining the measurement data comprises receiving test input image data, perform halftoning on the test input image data at the first pass channel using the first un-calibrated halftone and at the second pass channel using the second un-calibrated halftone and printing the test input image data at the first pass channel and the second pass channel (Wang, paragraph [0012, 0028], test patches).    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853